                              Case 20-11858-CSS                      Doc 1        Filed 07/23/20            Page 1 of 42

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                  Delaware
 ____________________ District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               IMH Financial Corporation
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   2 7      1 5 3 7 1 2 6
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                                  7001      N. Scottsdale Road
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                                  Suite 2050
                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                                  Phoenix                     AZ         85253
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                                  Maricopa
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                      https://www.imhfc.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                              Case 20-11858-CSS                 Doc 1        Filed 07/23/20               Page 2 of 42

Debtor         IMH Financial Corporation
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          X None of the above
                                          

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              5 ___
                                             ___ 2 ___
                                                    2 ___
                                                       2
 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                 Case 20-11858-CSS                Doc 1       Filed 07/23/20            Page 3 of 42

Debtor           IMH Financial Corporation
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases         No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have         No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-11858-CSS                  Doc 1         Filed 07/23/20            Page 4 of 42

Debtor
               IMH Financial Corporation
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                    Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                               1,000-5,000                                25,001-50,000
 14.   Estimated number of                50-99                              5,001-10,000                               50,001-100,000
       creditors
                                          100-199                            10,001-25,000                              More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                         Q   I have been authorized to file this petition on behalf of the debtor.

                                         Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                          07  23    2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                         8      /s/ Chadwick S. Parson
                                             _____________________________________________
                                                                                                          Chadwick S. Parson
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                   Chairman and CEO
                                             Title _________________________________________




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                            Case 20-11858-CSS                   Doc 1          Filed 07/23/20        Page 5 of 42

Debtor         IMH Financial Corporation
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8     /s/ William P. Bowden
                                            _____________________________________________            Date       07    23   2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            William P. Bowden and Christopher H. Bayley
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Ashby & Geddes P.A. and Snell & Wilmer L.L.P. (400 E. Van Buren St., Ste. 1900, Phoenix, AZ 85004)
                                           _________________________________________________________________________________________________
                                           Firm name
                                           500         Delaware Avenue
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19899
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            302-654-1888 (WB) 602-382-6000 (CB)
                                           ____________________________________                             wbowden@ashbygeddes.com cbayley@swlaw.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            WB 19899 CB 010764 Arizona
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                                 Case 20-11858-CSS                 Doc 1           Filed 07/23/20               Page 6 of 42

 Fill in this information to identify the case and this filing:


              IMH Financial Corporation
 Debtor Name __________________________________________________________________
                                                                             Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                        Corporate Ownership Statement and Creditor Matrix
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    07 23 2020
        Executed on ______________                          /s/ Chadwick S. Parson
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Chadwick S. Parson
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chairman and CEO
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                                   Case 20-11858-CSS                   Doc 1         Filed 07/23/20            Page 7 of 42


      Fill in this information to identify the case:

                   IMH Financial Corporation
      Debtor name __________________________________________________________________
                                                                                  Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):   _________________________
                                                                                  (State)
                                                                                                                                               Check if this is an
                                                                                                                                                   amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and          Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor            (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff
                                            1875 Century Park East, Suite
1                                           1400, Los Angeles, CA 90067,
      MidFirst Bank                         George Sacco (310) 270-9500,          Bank Loan             Contingent                                            $37,000,000
                                            gsacco@1cbank.com


                                            1 E. Washington Street, Suite 2700
2
                                                                                 Professional
     Squire Patton Boggs                    Phoenix, AZ 85004                                                                                                  $97,329.82
                                            Deanna Albert (602) 528-4000,
                                                                                 Services
     (US) LLP                               deanna.albert@squirepb.com

                                            333 South Grand, Los Angeles, CA
3
      Gibson, Dunn &                        90071,                                Professional                                                                 $32,258.76
                                            Jeffrey C. Krause, (213) 229-7000,
      Crutcher LLP                          jkrause@gibsondunn.com                Services

                                            P.O Box 5509, Binghamton, NY,        Corporate                                                                    $20,000.00
4
      Delaware Secretary of                 13902-5509
                                            (302) 577-8161                       & LLC
      State
                                                                                 Taxes
                                             P.O. Box 864084, Orlando, FL
5
       Holland & Knight                      32886-4180                          Professional                                                                 $19,164.50
                                             Robert J. Gramming,
                                             (813) 227-6515,
                                                                                 Services
                                             robert.gramming@hklaw.com

6                                           101 Cook Street, Denver, CO 80206
       MidFirst Bank                        Kelsey Sahli, (303) 376-5479
                                            kelsey.sahli@midfirst.com
                                                                                 Credit Card                                                                  $17,945.40



                                            Skylight Office Tower, 1660 West
7
      Ulmer Berne LLP                       2nd Street, Suite 1100,              Professional                                                                 $8,802.29
                                            Cleveland, OH 44113-1448
                                            Kelly L. Jones, (216) 583-7000       Services
                                            kljones@ulmer.com
                                            480 Washington Blvd., 26th Floor,
8
       Computershare Inc.                   Jersey City, NJ 07310
                                            Constance Adams, (201) 680-5258,
                                                                                 Dividends                                                                    $7,733.88
                                            constance.adams@computershare.
                                            com




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 1
                                 Case 20-11858-CSS                    Doc 1          Filed 07/23/20              Page 8 of 42

                   IMH Financial Corporation
    Debtor       _______________________________________________________                               Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and           Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor             (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                               debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional           unliquidated,   total claim amount and deduction for value of
                                                                                 services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                        Total claim, if    Deduction for       Unsecured
                                                                                                                        partially          value of            claim
                                                                                                                        secured            collateral or
                                                                                                                                           setoff

9
                                           1840 Century Park East, Suite 1900
                                           Los Angeles, CA 90067                 Professional
      Greenberg Traurig LLP                Tash H. Barksdale, (602) 445-8130     Services
                                                                                                                                                                $3,932.50
                                           barksdaleet@gtlaw.com


10                                         7117 North 68th Place, Paradise
      ITH Partners, LLC                    Valley, AZ 85253,
                                           Lawrence D. Bain, (602)                Consulting                                                                   $3,548.39
                                           999-2231, ldb@ithpartners.com


11
       Sutin, Thayer &
                                           6100 Uptown Blvd., NE Suite
                                           400 Albuquerque, NM 87110,
                                                                                 Professional
                                                                                                                                                                $3,303.67
       Browne                              P.O. Box 1945 Albuquerque, NM         Services
                                           87103, (505) 883-2500

                                           1101 Enterprise Dr., Royersford, PA
        Iron Mountain
12
                                           19468
                                           John Sargent, (610) 495-4946
                                                                                  Trade Debt                                                                    $1,142.77
                                           john.sargent@ironmountain.com


13     ACA Compliance                       P.O. Box 573, Rock Hill, SC 29731
                                                                                  Legal/Tax
                                            (844) 234-0852,                                                                                                       $542.70
        Services Inc.                       www.cimplxaca.com
                                                                                  Services
14                                          P.O Box 51514, Los Angeles, CA,
                                            90051-5814,
       Phoenix NAP                          Mike Berry, (480) 646-5417,          Trade Debt                                                                      $466.35
                                            mikeb@phoenixnap.com


15                                         Bank of America P.O. Box 277833,

        Neustar
                                           Atlanta, GA 30384-7833
                                           Patrick Kilkelly, (502) 653-3864,
                                                                                  Trade Debt                                                                    $135.00
                                           patrick.kilkelly@neustarbiz.com

                                           P.O. Box 2168, Albuquerque, NM,
                                                                                 Professional
16
                                           87103-2168
       Modrall Sperling                    Douglas R. Vadnais, (505)                                                                                            $127.83
                                           848-1800,                             Services
                                           doug.vardnais@modrall.com
                                           2815 S. Alma School Rd., Suite 1009
        Cisco Credit Inc.
17
                                           Mesa, AZ 85210
                                           Terri Bottalico, (800) 804-0043 E13    Trade Debt                                                                     $50.00
                                           terri@ciscocredit.com


                                           ProCopy Office Solutions, Inc.
18
        ProCopy Office                     1801 W. Olympic Blvd., File 2317,
                                                                                  Trade Debt                                                                     $47.71
        Solutions, Inc.                    Pasadena, CA 91199-2317
                                           Matt Singer, (602) 776-2679

19     Veratad Technologies,               500 Frank W Burr Blvd., Suite

       Inc.
                                           1400, Teaneck, NJ 07666,
                                           Tom Canfarotta, (201) 510-6000,
                                                                                  Trade Debt                                                                     $35.00
                                           tcanfarotta@veratad.com

                                           Staples Contract & Commercial
20     Staples Contract &                  777 S. Sable Blvd., Aurora, CO
                                           80012                                  Trade Debt                                                                    $32.72
       Commercial                          Anthony Manilla, (807) 826, 7755,
                                           anthony.manilla@staples.com




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                           page 2
                 Case 20-11858-CSS         Doc 1       Filed 07/23/20    Page 9 of 42




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )      Chapter 11
                                                   )
IMH FINANCIAL CORPORATION,                         )      Case No.
                                                   )
                 Debtor. 1                         )
                                                   )
                                                   )

                             CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

set forth below are the entities that directly or indirectly own 10% or more of any class of IMH

Financial Corporation equity interests as of July 16, 2020:

                    Shareholder                           Class of Equity Ownership Interest

                 Juniper NVM LLC                                        Preferred B1
          JPMorgan Chase Funding Inc.                                   Preferred B1
             JCP Realty Partners LLC                                    Preferred B1
          JPMorgan Chase Funding Inc.                                   Preferred B2
          JPMorgan Chase Funding Inc.                                   Preferred B3
          JPMorgan Chase Funding Inc.                                   Preferred B4
          JPMorgan Chase Funding Inc.                                   Preferred A
                ITH Partners LLC                                       Common Stock
    Marshawn Monique Jack TR UA 01/22/2015                             Common Stock
           Steven T Darak Living Trust
          W A M Revocable Trust DTD                                  B4 Common Stock
                 Pierce Family LP                                    B4 Common Stock




1
         The Debtor in this chapter 11 case, along with the last four digits of the Debtor’s federal tax
identification number, as applicable, is IMH Financial Corporation (7126). The location of the Debtor’s
corporate headquarters is Scottsdale, Arizona.


{01588856;v1 }
4817-2107-4370
                 Case 20-11858-CSS      Doc 1    Filed 07/23/20     Page 10 of 42




  RESOLUTIONS APPROVED AT THE JULY 8, 2020 MEETING OF THE BOARD OF
             DIRECTORS OF IMH FINANCIAL CORPORATION

       WHEREAS, in the judgment of the Board of Directors, it is in the best interests of IMH
Financial Corporation (“IMH” or the “Company”), its creditors and its shareholders to file a
voluntary petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the
United States Code (“Bankruptcy Code”);

NOW, THEREFORE LET IT BE:

        RESOLVED, that Chadwick S. Parson, the Chairman of the Board and Chief Executive
Officer of the Company, or any other of the Company’s executives or agents that he designates
(each, an “Authorized Agent” who acts at all times in the Company’s name and on the Company’s
behalf), is authorized and instructed to engage the services of Snell & Wilmer L.L.P. (“S&W”)
and Ashby & Geddes (“Ashby & Geddes”) as the Company’s bankruptcy counsel (collectively,
“Bankruptcy Counsel”) in accordance with the terms set forth in the engagement agreements the
Authorized Agent may enter into with Bankruptcy Counsel at the rates and retainer, if any, outlined
therein;

       RESOLVED, that the Authorized Agent is authorized and instructed to hire such other
professionals, including but not limited to investment bankers, financial advisors, consultants,
claims and noticing agents, and accountants, as are needed to properly carry out the objectives of
a Chapter 11 bankruptcy filing;

       RESOLVED, that the Authorized Agent is authorized and instructed to pursue the filing
of a Chapter 11 voluntary bankruptcy case on behalf of the Company in the form deemed most
appropriate by the Authorized Agent, including but not limited to securing plan support
agreements with any and all third parties deemed necessary to a successful Chapter 11 bankruptcy
process, including but not limited to JPMorgan Chase Funding Inc. and Juniper Investment
Advisors, LLC.

         RESOLVED, that the Authorized Agent is authorized and instructed to execute and
deliver all documents necessary to perfect the filing of any such Chapter 11 voluntary bankruptcy
case on behalf of the Company.

        RESOLVED, that the Authorized Agent is authorized and instructed to execute and direct
Bankruptcy Counsel to file all documents, declarations, schedules, statements, motions,
applications, pleadings, and other papers in connection with the bankruptcy case and take any
action that Bankruptcy Counsel deems necessary or proper, including but not limited to the
ordinary course operation of the Company’s business, the borrowing of necessary monies for
operation, any sale of the Company’s assets, and any other transaction deemed necessary or proper
to protect and advance the interests of the Company’s creditors and parties-in-interest, all on the
advice and with the guidance of Bankruptcy Counsel;

       RESOLVED, that the Authorized Agent is authorized and instructed to make any
arrangements deemed necessary or proper for the Company to use existing cash-on-hand or to

{01588853;v1 }                                  1
4814-2258-2204
                 Case 20-11858-CSS      Doc 1    Filed 07/23/20     Page 11 of 42




borrow additional funds as a debtor-in-possession under Chapter 11 of the Bankruptcy Code by
negotiating and agreeing with potential lenders as to the terms and amounts of any such borrowings
and to grant any security interests in the Company’s assets and to execute and deliver appropriate
agreements for the debtor-in-possession financing in connection with the bankruptcy case;

       RESOLVED, that the Authorized Agent is authorized and instructed on behalf of the
Company to enter into and execute restructuring support agreements with JPMorgan Chase
Funding, Inc. (“JPMorgan”), Juniper Capital Asset Management, LLC (“JCAM”), JCP Realty
Partners, LLC (“JCP Realty”), Juniper NVM, LLC (“JNVM”), and Juniper Investment Advisors,
LLC (“JIA”) (collectively, the “Juniper Parties”), ITH Partners LLC and Lawrence D. Bain
(together, the “Bain Parties”), and/or MidFirst Bank (“MidFirst”), agreements for debtor-in-
possession financing and any and all documents related thereto, agreements for exit facility
financing and any and all documents related thereto, and any and all other necessary and
appropriate agreements and documents, all substantially consistent with that certain term sheet
dated June 11, 2020 attached hereto as Exhibit 1.

       RESOLVED, that the Special Committee of the Board of Directors, formed on November
4, 2019 for the purpose of evaluating a potential restructuring of the Company, shall remain intact
and shall act in a surveillance and advisory role in connection with the restructuring transactions
described herein.

        RESOLVED, that the Authorized Agent is authorized and instructed to take all such
actions and to perform any and all acts that he deems necessary or appropriate to effectuate the
purpose and intent of these resolutions.

       RESOLVED, that all authorized acts or agreements undertaken by any Authorized Agent
on the Company’s behalf before these resolutions were adopted, done, or made in connection with
these resolutions, are authorized, approved, ratified, and adopted as the Company’s acts or
agreements.




{01588853;v1 }                                  2
4814-2258-2204
                 Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 12 of 42




                                     EXHIBIT 1




{00138624;v1 }
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 13 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 14 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 15 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 16 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 17 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 18 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 19 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 20 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 21 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 22 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 23 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 24 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 25 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 26 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 27 of 42
Case 20-11858-CSS   Doc 1   Filed 07/23/20   Page 28 of 42
                             Case 20-11858-CSS                     Doc 1         Filed 07/23/20              Page 29 of 42
Official Form 201A (12/15)

        [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
        pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
        Bankruptcy Code, this Exhibit AA@ shall be completed and attached to the petition.]

                                                                  [Caption as in Form 416B]


                             Attachment to Voluntary Petition for Non-Individuals Filing for
                                            Bankruptcy under Chapter 11

        1. If any of the debtor=s securities are registered under Section 12 of the Securities Exchange Act of1934,
   the SEC file number is _______________.
                                        000-52611


       2. The following financial data is the latest available information and refers to the debtor=s condition WKURXJK
   ______________.
       March 31, 2020

              D Total assets                                                                    $ 121,983,000

             E Total debts (including debts listed in 2.c., below)                             $   128,721,000

              F Debt securities held by more than 500 holders
                                                                                                                                   Approximate
                                                                                                                                   number of
                                                                                                                                   holders:

              secured        G   unsecured       G     subordinated        G     $                                                 N/A

              secured        G   unsecured       G     subordinated        G     $                                                 N/A

              secured        G   unsecured       G     subordinated        G     $                                                 N/A

              secured        G   unsecured       G     subordinated        G     $                                                 N/A

              secured        G   unsecured       G     subordinated        G     $                                                 N/A



              d. Number of shares of preferred stock                                                                               12,449,941

              e. Number of shares common stock                                                                                     16,612,294


              Comments, if any:



              3. Brief description of debtor=s business:               The Debtor is a real estate and finance company based in the
        southwestern United States engaged in various and diverse facets of the real estate lending and investment process.




            4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
        5% or more of the voting securities of debtor:
        JPM Chase Funding, Inc.; Jay Wolf, owner of JCP Realty Partners, LLC and Juniper Capital Partners, LLC




                 7KHWRWDOGHEWVGLIIHUVIURPWKHDPRXQWOLVWHGLQWKH0DUFK47KHWRWDOGHEWDPRXQWDVOLVWHGDERYHLQFOXGHV
          3UHIHUUHG(TXLW\GHEW



        Official Form 201A                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                           CREDITOR
                               Case 20-11858-CSS DocMATRIX
                                                     1 Filed 07/23/20              Page 30 of 42
1CB VISA                                  1CB VISA                                  1ST CENTURY BANK
500 FEDERAL ST                            CREDIT CARD SVC                           GEORGE SACCO
BLUEFIELD WV 24701                        PO BOX 6818                               1875 CENTURY PARK EAST
                                          CAROL STREAM IL 60197-6818                LOS ANGELES CA 90067




ABOOD, JAMES C                            ACA COMPLIANCE SVC INC                    ACE BUILDING MAINTENANCE
2501 E MARSHALL AVE                       CIMPLX                                    7020 N 55TH AVE
PHOENIX AZ 85016                          PO BOX 573                                GLENDALE AZ 85301
                                          ROCK HILL SC 29731




ACE EXPRESS INC                           ADG COMMUNICATIONS                        ADOBE ASSOCIATES INC
PO BOX 10415                              9950 W VAN BUREN AVE                      1220 N DUTTON AVE
GLENDALE AZ 85318                         STE 134                                   SANTA ROSA CA 95401
                                          AVONDALE AZ 85323




ADP RETIREMENT SYSTEMS                    ADVANCE ONSITE PROTECTION SECURITY LLC    AETNA
111 W RIO SALADO PKWY                     PO BOX 67500                              PO BOX 310011408
TEMPE AZ 85281                            ALBUQUERQUE NM 87193                      PASADENA CA 91110-1408




AFCO                                      ALLIANT INSURANCE SVC INC 8377            ALPHA SOUTHWEST INC
DEPT LA 21315                             PO BOX 8377                               PO BOX 9263
PASADENA CA 91185-1315                    PASADENA CA 91109-8377                    ALBUQUERQUE NM 87119




AMERICAN AIRLINES                         AMP CONSULTANTS INC                       AMTRUST NORTH AMERICA
4255 AMON CARTER BLVD                     PO BOX 3753                               800 SUPERIOR AVE E
MD 4106                                   ALBUQUERQUE NM 87190                      CLEVELAND OH 44114
FORT WORTH TX 76155




AON RISK INSURANCE SVC WEST INC           ARIZONA CORP COMMISSION                   ARIZONA CORP COMMISSION
2555 E CAMELBACK RD                       CORPORATIONS DIVISION                     CORP COMMISSION
STE 700                                   MATTHEW J NEUBERT DIRECTOR                ANDY TOBIN - COMMISSIONER
PHOENIX AZ 85016                          1300 WEST WASHINGTON ST                   1200 WEST WASHINGTON ST
                                          THIRD FL                                  PHOENIX AZ 85007
                                          PHOENIX AZ 85007


ARIZONA INDUSTRIAL COMMISSION - PHOENIX   ARIZONA PUBLIC SVCS                       ARIZONA PUBLIC SVCS
CHAIRMAN                                  PO BOX 60015                              400 NORTH 5TH STREET
800 WEST WASHINGTON ST                    PRESCOTT AZ 86304-6015                    PHOENIX AZ 85004
PHOENIX AZ 85007




AVIDXCHANGE                               AVIDXCHANGE INC                           AXIS INSURANCE CO
75 REMITTANCE DR                          75 REMITTANCE DR STE 6057                 11680 GREAT OAKS WAY
#6666                                     CHICAGO IL 60675-6057                     STE 500
CHICAGO IL 60675                                                                    ALPHARETTA GA 30022




AZ DIAMONDROCK TENANT LA LLC              B7 CONSTRUCTION INC                       BAIN FAMILY TRUST
301 L'AUBERGE LN                          29049 OVERLAND DR STE A                   7117 N 68TH PL
SEDONA AZ 86336                           TEMECULA CA 92591                         PARADISE VALLEY AZ 85253




                                                 Page: 1 of 13
                             Case 20-11858-CSS        Doc 1      Filed 07/23/20    Page 31 of 42
BAIN, LAWRENCE D                         BANNER HEALTH AND AETNA HEALTH PLAN INC    BASIC PAYROLL LLC
7117 N 68TH PL                           PO BOX 804735                              PO BOX 527
PARADISE VALLEY AZ 85253                 CHICAGO IL 60680-4108                      PORTAGE MI 49081




BASIC-GATEKEEPER                         BEAZLEY LLOYDS SYNDICATE                   BERKLEY INSURANCE CO
PO BOX 775339                            30 BATTERSON PK RD                         757 THIRD AVE
CHICAGO IL 60677-5339                    FARMINGTON CT 06032                        10TH FLOOR
                                                                                    NEW YORK NY 10017




BERKSHIRE LIFE INSURANCE CO OF AMERICA   BERNALILLO COUNTY TREASURER                BHESANIA, BRETT
MULTI-LIFE                               PO BOX 627                                 2311 W NIGHT OWL LN
PO BOX 644786                            ALBUQUERQUE NM 87103-0627                  PHOENIX AZ 85085
PITTSBURGH PA 15264-4786




BLAKE DECEASED, MELODIE E                BLUE CROSS BLUE SHIELD OF AZ               BOK FINANCIAL
3007 E GROVERS AVE                       2444 W LAS PALMARITAS DR                   ONE WILLIAMS CENTER
PHOENIX AZ 85032                         PHOENIX AZ 85021                           TULSA OK 74102




BOKF NA                                  BOOTZ AND DUKE SIGNS                       BOUTWELL, JESSICA R
SCOTT A SAS                              4028 W WHITTON AVE                         8352 E GRANADA RD
16767 N PERIMETER DR                     PHOENIX AZ 85019                           SCOTTSDALE AZ 85257
STE 200
SCOTTSDALE AZ 85260




BRADY, MATTHEW                           BRAZORIA COUNTY CLERK                      BROHARD, JONATHAN T
10470 E PARADISE DR                      111 E LOCUST                               IMH FINANCIAL CORP
SCOTTSDALE AZ 85259                      ANGLETON TX 77515                          7001 N SCOTTSDALE RD
                                                                                    SCOTTSDALE AZ 85253




BULLETPROOF SECURITIES INC               CA DEPT OF ABC                             CANON FINANCIAL SVC INC
2950 E MOHAWK LN STE 130                 3927 LENNANE DR                            158 GAITHER DR
PHOENIX AZ 85050                         STE 100                                    MT LAUREL TOWNSHIP NJ 08054
                                         SACRAMENTO CA 95834




CANON FINANCIAL SVC INC                  CAPITOL SVC                                CASH CONTROL
14904 COLLECTIONS CTR DR                 PO BOX 1831                                PO BOX 52719
CHICAGO IL 60693-0149                    AUSTIN TX 78767                            PHOENIX AZ 85072-2719




CASSON COMMUNICATIONS                    CAVAN COMPANIES                            CBRE INC
13332 BUGATTI DR                         15300 N 90TH ST                            BANK OF AMERICA LOCKBOX
FRISCO TX 75033                          SCOTTSDALE AZ 85260                        PO BOX 281620
                                                                                    ATLANTA GA 30384-1620




CCH                                      CENTURY LINK                               CENTURY LINK
PO BOX 4307                              100 CENTURY LINK DR                        PO BOX 91155
CAROL STEAM IL 60197-4307                MONROE LA 71203                            SEATTLE WA 98111




                                                Page: 2 of 13
                           Case 20-11858-CSS           Doc 1        Filed 07/23/20   Page 32 of 42
CENTURY LINK                              CENTURYLINK INTERNET                        CENTURYLINK LONG DISTANCE
665 Lexington Avenue                      BUSINESS SVC                                BUSINESS SVC
MANSFIELD OH 44907                        PO BOX 52187                                PO BOX 52187
                                          PHOENIX AZ 85072-2187                       PHOENIX AZ 85072-2187




CENTURYLINK OFFICE PHONE                  CERTENT INC                                 CHAPMAN FARMING AND DISCING
BUSINESS SVC                              PO BOX 398688                               25325 AVENUE 92
PO BOX 91155                              SAN FRANCISCO CA 94139-8688                 TERRA BELLA CA 93270
SEATTLE WA 98111-9255




CHASE BANK                                CHICAGO TITLE INSURANCE CO NY               CHUBB FEDERAL INSURANCE CO
RICHARD LATSKO                            711 THIRD AVE                               202B HALLS MILL RD
4031 N SCOTTSDAL RD                       5TH FLOOR                                   WHITEHOUSE STATION NJ 08889
2ND FLOOR                                 NEW YORK NY 10017
SCOTTSDALE AZ 85251




CHUBB GREAT NORTHERN INSURANCE CO         CIMPLX                                      CISCO
202B HALLS MILL RD                        PO BOX 573                                  2815 S ALMA SCHOOL RD
WHITEHOUSE STATION NJ 08889               ROCK HILL SC 29731                          #109
                                                                                      MESA AZ 85210




CITY OF SCOTTSDALE                        CITY OF SCOTTSDALE                          CITY OF SONOMA
TAX AND LICENSE                           3939 N BRINKWATER BLVD                      NO 1 THE PLAZA
PO BOX 52799                              SCOTTSDALE AZ 85251                         SONOMA CA 95476
PHOENIX AZ 85072-2799




CLARK HILL PLC                            CLIFTONLARSONALLEN LLP                      COLLIERS INTERNATIONAL VALUATION
PO BOX 3760                               20 E THOMAS RD STE 2300                     26791 NETWORK PL
PITTSBURGH PA 15230                       PHOENIX AZ 85012-3111                       CHICAGO IL 60673-1267




COLLINS BROTHERS MOVING CORP              COLONIAL LIFE                               COMMISSIONER OF TAXATION AND FINANCE
620 FIFTH AVE                             PROCESSING CENTER                           PO BOX 4127
LARCHMONT NY 10538                        PO BOX 1365                                 BINGHAMTON NY 13902-4127
                                          COLUMBIA SC 29202-1365




COMPTROLLER OF PUBLIC ACCOUNTS            COMPUNET                                    COMPUTERSHARE
PO BOX 149348                             505 S FLORENCE ST                           DEPT CH 19228
AUSTIN TX 78714-9348                      GRANGEVILLE ID 83530                        PALATINE IL 60055




COMPUTERSHARE                             COMPUTERSHARE INC                           CONCEPT SOFTWARE SYSTEMS
DEPT CH 16934                             CONSTANCE ADAMS                             AVENIDA ENG DUARTE PACHECO
PALATINE IL 60055-6934                    480 WASHINGTON BLVD                         147 ALMANCIL
                                          26TH FLOOR                                  ALMANCIL 8135-104
                                          JERSEY CITY NJ 07310                        PORTUGAL




COPPERSMITH SCHERMER AND BROCKELMAN PLC   COSTAR                                      CRAFT, MAGGIE
2800 N CENTRAL AVE                        ACCT DEPT CONTRACTS                         IMH FINANCIAL CORP
STE 1900                                  1331 L ST NW                                7001 N SCOTTSDALE RD
PHOENIX AZ 85004                          WASHINGTON DC 20005                         SCOTTSDALE AZ 85253




                                                 Page: 3 of 13
                                 Case 20-11858-CSS      Doc 1       Filed 07/23/20   Page 33 of 42
CRAFT, MARGARET J                          CREST INSURANCE GROUP                      CSC
IMH FINANCIAL CORP                         7272 E INDIAN SCHOOL                       PO BOX 13397
7001 N SCOTTSDALE RD                       STE 375                                    PHILADELPHIA PA 19101-3397
SCOTTSDALE AZ 85253                        SCOTTSDALE AZ 85251




CT CORP                                    CUSHMAN AND WAKEFIELD INC                  DAKOTA COUNTY PT AND R
PO BOX 4349                                1290 AVENUE OF THE AMERICAS                1590 HWY 55
CAROL STREAM IL 60197-4349                 STE 900                                    HASTINGS MN 55033-2392
                                           NEW YORK NY 10104




DAN KRAMER LAW GROUP                       DARAK DECEASED, STEVE                      DEERFIELD MANAGEMENT CO LP
633 BATTERY ST                             1224 E HAYWARD AVE                         780 THIRD AVE
STE 110                                    PHOENIX AZ 85020                           37TH FLOOR
SAN FRANCISCO CA 94111                                                                NEW YORK NY 10017




DEHERRERA, CHRISTOPHER                     DELAWARE SECRETARY OF STATE                DELTA DENTAL
978 N 85TH PL                              DIV OF CORPORATIONS FRANCHISE TAX          5656 W TALAVI BLVD
SCOTTSDALE AZ 85257                        PO BOX 898                                 GLENDALE AZ 85306
                                           DOVER DE 19903




DELTA DENTAL OF ARIZONA                    DENTONS US LLP                             DF KING AND CO INC
PO BOX 80020                               DEPT 894579                                PO BOX 1701
CITY OF INDUSTRY CA 91716-8020             LOS ANGELES CA 90789-4579                  NEW YORK NY 10268-1701




DORMAKABA USA INC                          EBI CONSULTING                             EDILIA PROPERTIES LLLP
31750 SHERMAN AVE                          21 B ST                                    CAPITAL CORPORATE SVC
MADISON HEIGHTS MI 48071                   BURLINGTON MA 01803                        8825 N 23RD AVE
                                                                                      STE 100
                                                                                      PHOENIX AZ 85021




EEOC-PHOENIX DISTRICT OFFICE               EMERSON EQUITY LLC                         ENDURANCE AMERICAN INSURANCE CO
ELIZABETH CADLE DIRECTOR                   (COMMISSIONS)                              1221 AVE OF THE AMERICAS
3300 NORTH CENTRAL AVE                     155 BOVET RD STE 75                        NEW YORK NY 10020
STE 690                                    SAN MATEO CA 94402
PHOENIX AZ 85012-2504




ENERGY MAKERS ADVISORY GROUP LLC           ERECORDING PARTNERS NETWORK LLC            ERNST AND YOUNG LLP
106 LAKESIDE OAKS DR                       400 SECOUND AVE SOUTH                      3712 SOLUTIONS CTR
HOUSTON TX 77042                           MINNEAPOLIS MN 55401-2499                  CHICAGO IL 60677-3007




EVANS, PAUL                                EXCLAIMER                                  EXTREME INTEGRATION
IMH FINANCIAL CORP                         445 PARK AVE                               4657 E COTTON GIN LOOP
7001 N SCOTTSDALE RD                       9TH FLOOR                                  PHOENIX AZ 85040
SCOTTSDALE AZ 85253                        NEW YORK NY 10022




FAUCHER, MARK E                            FEDEX                                      FEDEX OFFICE
20410 N 55TH AVE                           PO BOX 7221                                4513 N SCOTTSDALE RD
GLENDALE AZ 85308                          PASADENA CA 91109-7321                     SCOTTSDALE AZ 85251




                                                  Page: 4 of 13
                                Case 20-11858-CSS      Doc 1         Filed 07/23/20   Page 34 of 42
FENIX FINANCIAL FORENSICS LLC             FEUERSTEIN, LEIGH                            FIDELITY NATIONAL TITLE CO
10565 NORTH 114TH ST                      IMH FINANCIAL CORP                           10969 TRADE CTR DR
STE 100                                   7001 N SCOTTSDALE RD                         STE 107
SCOTTSDALE AZ 85259                       SCOTTSDALE AZ 85253                          RANCHO CORDOVA CA 95670




FIDELITY NATIONAL TITLE CO                FIRST INSURANCE FUNDING                      FIRST INSURANCE FUNDING CORP
11050 OLSEN DR STE 200                    450 SKOKIE BLVD                              PO BOX 66468
RANCHO CORDOVA CA 95670                   STE 1000                                     CHICAGO IL 60666-0468
                                          NORTHBROOK IL 60062-7917




FISHLEDER, DR ANDREW                      FLOQAST                                      FORMAN, ZACHARY W
IMH FINANCIAL CORP                        14721 CALIFA ST                              9946 E CACTUS TRL
7001 N SCOTTSDALE RD                      SHERMAN OAKS CA 91411                        SCOTTSDALE AZ 85355
SCOTTSDALE AZ 85253




FPL ASSOCIATES LP                         FRANCHISE TAX BOARD                          FRANCHISE TAX BOARD
123 NORTH WACKER DR STE 1900              PO BOX 942857                                BANKRUPTCY SECTION MSA340
CHICAGO IL 60606                          SACRAMENTO CA 94257-0551                     PO BOX 2952
                                                                                       SACRAMENTO CA 95812-2952




FRANKLIN, GINA                            FRAUD HOTLINE LLC                            GALVESTON COUNTY
IMH FINANCIAL CORP                        PO BOX 22024                                 722 MOODY
7001 N SCOTTSDALE RD                      SANTA BARBARA CA 93121-2024                  GALVESTON TX 77550
SCOTTSDALE AZ 85253




GARCIA, DENISE M                          GEOFFREY TURBOW PLLC                         GEORGE W GIRVIN ASSOCIATES INC
IMH FINANCIAL CORP                        6245 E HILLCREST BLVD                        444 MAGNOLIA AVE
7001 N SCOTTSDALE RD                      SCOTTSDALE AZ 85251                          #200
SCOTTSDALE AZ 85253                                                                    LARKSPUR CA 94939




GERARD, HANSS GREG                        GIBSON DUNN AND CRUTCHER LLP                 GIBSON DUNN AND CRUTCHER LLP
IMH FINANCIAL CORP                        333 SOUTH GRAND AVE                          PO BOX 840723
7001 N SCOTTSDALE RD                      LOS ANGELES CA 90071-3197                    LOS ANGELES CA 90084-0723
SCOTTSDALE AZ 85253




GIBSON DUNN AND CRUTCHER LLP              GRANT THORNTON                               GRANT THORNTON LLP
JEFFREY C KRAUSE                          700 MILAM ST                                 33562 TREASURY CTR
333 SOUNTH GRAND AVE                      #300                                         CHICAGO IL 60694-3500
LOS ANGELES CA 90071                      HOUSTON TX 77002




GREENBERG TRAURIG LLP                     GREENBERG TRAURIG LLP                        GREENBERGTRAURIG LLP
18565 JAMBOREE RD                         8400 NW 36TH STR STE 400                     TASH H BARKSDALE
STE 500                                   DORAL FL 33166                               1840 CENTURY PK EAST
IRVINE CA 92612                                                                        STE 1900
                                                                                       LOS ANGELES CA 90067




GREGORY FX DALY COLLECTOR OF REVENUE      GUARDIAN                                     GUARDIAN LIFE INSURANCE CO
1200 MARKET ST                            PO BOX 677458                                PO BOX 677458
ROOM 109                                  DALLAS TX 75267-7458                         DALLAS TX 75267-7458
ST. LOUIS MO 63103




                                                 Page: 5 of 13
                               Case 20-11858-CSS      Doc 1         Filed 07/23/20   Page 35 of 42
HACIENDA DEL SOL GUEST RANCH RESORT      HAHN AND HESSEN LLP                          HALSTEAD, R STEWART
5501 N HACIENDA DEL SOL RD               488 MADISON AVE                              HOLDEN WILLITS PLC
TUCSON AZ 85718                          NEW YORK NY 10022                            TWO NORTH CENTRAL AVE
                                                                                      STE 1700
                                                                                      PHOENIX AZ 85004




HANSS, GREG                              HARTFORD THE                                 HARTMAN TITUS PLC
IMH FINANCIAL CORP                       PO BOX 660916                                7114 E STETSON DR
7001 N SCOTTSDALE RD                     DALLAS TX 75266-0916                         STE 205
SCOTTSDALE AZ 85253                                                                   SCOTTSDALE AZ 85251-3250




HEALTHY BUILDING SCIENCE INC             HENNES COMMUNICATIONS LLC                    HIRERIGHT LLC
369-B 3RD ST                             50 PUBLIC SQUARE                             PO BOX 847891
#521                                     STE 3200                                     DALLAS TX 75284-7891
SAN RAFAEL CA 94901                      CLEVELAND OH 44113




HOGAN LOVELLS US LLP                     HOLLAND AND KNIGHT                           HOLLAND AND KNIGHT
875 THIRD AVE                            11050 LAKE UNDERHILL RD                      ROBERT J GRAMMIG
NEW YORK NY 10022                        #864084                                      PO BOX 864084
                                         ORLANDO FL 32825                             ORLANDO FL 32886-4180




HOLLAND AND KNIGHT LLP                   HOULIHAN LOKEY FINANCIAL ADVISORS INC        HULL CONSULTING LLC
PO BOX 864084                            10250 CONSTELLATION BLVD 5TH FL              PO BOX 7400
ORLANDO FL 32886-4084                    LAS ANGELES CA 90067                         ALBUQUERQUE NM 87194




IMH SPECIAL ASSET NT 161 LLC             IMH SPECIAL ASSET NT 168 LLC                 IMH TX 309
CAPITAL CORPORATE SVC                    CAPITAL CORPORATE SVC                        CAPITAL CORPORATE SVC
8825 N 23RD AVE                          8825 N 23RD AVE                              206 E 9TH ST
STE 100                                  STE 100                                      STE 1300
PHOENIX AZ 85021                         PHOENIX AZ 85021                             AUSTIN TX 78702




IMPERIAL COUNTY TREASURER                INSURANCE PROFESSIONALS OF AZ                INTERNAL REVENUE SVC
940 WEST MAIN ST                         3521 E BROWN RD                              1111 CONSTITUTION AVE NW
STE 105                                  STE 101                                      WASHINGTON DC 20224
EL CENTRO CA 92243                       MESA AZ 85213




INTERNAL REVENUE SVC                     INTERNAL REVENUE SVC                         INVER GROVE HEIGHTS CITY OF
CENTRALIZED INSOLVENCY OPERATION         CENTRALIZED INSOLVENCY OPERATION             8150 BARBARA AVE
PO BOX 7346                              2970 MARKET ST                               INVER GROVE HEIGHTS MN 55077
PHILADELPHIA PA 19101-7346               MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016




IRON MOUNTAIN                            IRON MOUNTAIN                                IRON MOUNTAIN
1000CAMPUS DR                            PO BOX 601002                                JOH SARGENT
COLLEGEVILLE PA 19426                    PASADENA CA 91189-1002                       1101 ENTERPRISE DR
                                                                                      ROYERSFORD PA 19468




IRS (INTERNAL REVENUE SERVICE)           ITH PARTNER LLC                              ITH PARTNERS LLC
10TH ST AND PENNSYLVANIA AVE NW          LARRY D BAIN                                 7117 N 68TH PL
WASHINGTON DC 20530                      7117 NORTH 68TH PL                           PARADISE VALLEY AZ 85253
                                         PARADISE VALLEY AZ 85253




                                                Page: 6 of 13
                               Case 20-11858-CSS     Doc 1        Filed 07/23/20   Page 36 of 42
JABIT                                    JAMES RIVER INSURANCE                      JAMS INC
375 N LA CIENEGA BLVD                    6641 WEST BROAD ST                         PO BOX 845402
#309                                     STE 300                                    LOS ANGELES CA 90084
LOS ANGELES CA 90048                     RICHMOND VA 23230




JENSEN, NICK                             JFM AND ASSOCIATES                         JLL VALUATION AND ADVISORY SVC
1095 W DAWN DR                           48 KENWOOD AVE                             200 EAST RANDOLPH DR
TEMPE AZ 85284                           WORCESTER MA 01605                         CHICAGO IL 60601




JOHNSON CONTROLS SECURITY SOLUTIONS      JOHNSONS TREE AND GARDEN SVC               JP MORGAN SECURITIES LLC
PO BOX 371967                            PO BOX 432                                 383 MADISON AVE 8TH FL
PITTSBURGH PA 15250-7967                 CORTE MADERA CA 94976                      NEW YORK NY 10179




JUNIPER CAPITAL PARTNERS LLC             JUNIPER INVESTMENT ADVISORS LLC            JUNIPER SQUARE
DANIEL KIM                               7001 N SCOTTSDALE RD                       PO BOX 207936
11150 SANTA MONICA STE 1400              STE 2050                                   DALLAS TX 75320
LOS ANGELES CA 90025                     SCOTTSDALE AZ 85253




JUNIPER SQUARE                           KAPLAN VOEKLER CUNNINGHAM AND FRANK        KAPLAN, CHRISTOPHER
351 CALIFORNIA ST STE 1450               PO BOX 2470                                5520 E CHEERY LN
SAN FRANCISCO CA 94104                   RICHMOND VA 23218                          PHOENIX AZ 85018




KATES TECHNOLOGY INC                     KATZ HERDMAN MACGILLIVRAY                  KULFAN, NICK
8080 E GELDING DR                        PO BOX 250                                 IMH FINANCIAL CORP
STE D107                                 SANTA FE NM 87504                          7001 N SCOTTSDALE RD
SCOTTSDALE AZ 85260                                                                 SCOTTSDALE AZ 85253




KYLLO, SARAH                             LANDIS RATH AND COBB LLP                   LATHAM AND WATKINS LLP
80256 REDSTONE WAY                       919 MARKET ST STE 1800                     PO BOX 894256
LA QUINTA CA 92253                       PO BOX 2087                                LOS ANGELES CA 90189-4256
                                         WILMINGTON DE 19899




LAUBERGE DE SONOMA RESORT FUND LLC       LAW OFFICE MICHAEL R WOODS                 LAW OFFICES OF COLLEEN WESTBROOK
7001 N SCOTTSDALE RD                     846 BROADWAY                               118 N BEDFORD RD
STE 2050                                 SONOMA CA 95476-7013                       STE 100
SCOTTSDALE AZ 85253                                                                 MT. KISCO NY 10549




LEE AND CO LLC                           LIEBERSBACH MOHUN CARNEY AND REED          LITTLEMAN, TINA
405 GALAXIE                              PO BOX 3337                                IMH FINANCIAL CORP
HARRISONVILLE MO 64701                   MAMMOTH LAKES CA 93546                     7001 N SCOTTSDALE RD
                                                                                    SCOTTSDALE AZ 85253




LMF AND ASSOCIATES LLC                   LOB.COM                                    LORD SECURITIES CORP
FEUERSTEIN LEIGH                         185 BERRY ST                               48 WALL ST
100 PASSAIC AVE STE 100                  #6100                                      27TH FLOOR
FAIRFIELD NJ 07004                       SAN FRANCISCO CA 94107                     NEW YORK NY 10005




                                               Page: 7 of 13
                              Case 20-11858-CSS      Doc 1       Filed 07/23/20   Page 37 of 42
LOVE AND WAR ASSOCIATES LLC             M3 ENTERPRISING HOSPITALITY                MAILFINANCE
414 BROADWAY                            1715 N BROWN RD BLDG A                     DEPT 3682
5TH FL                                  STE 200                                    PO BOX 123682
NEW YORK NY 10013                       LAWRENCEVILLE GA 30043                     DALLAS TX 75312-3682




MARISOL MARKETING                       MARK RESOLVE INC                           MATRIX HG INC
21082 SURFWOOD LN                       7200 S ALTON WAY                           115 MASON CIR
HUNTINGTON BEACH CA 92646               STE A200                                   #B
                                        CENTENNIAL CO 80112                        CONCORD CA 94520




MCA FINANCIAL GROUP                     MCLEOD ALEXANDER POWEL AND APFFEL PC       MCVEY, JOHN
4909 N 44TH ST                          802 RESENBERG                              PO BOX 5360
PHOENIX AZ 85018                        PO BOX 629                                 SCOTTSDALE AZ 85261-5360
                                        CALVESTON TX 77553




MERIS, KATHERINE                        MERIS, WILLIAM                             MERIS, WILLIAM G
8815 E SUTTON DR                        8515 E SUTTON DRI                          8677 E WINDROSE DR
SCOTTSDALE AZ 85260                     SCOTTSDALE AZ 85260                        SCOTTSDALE AZ 85260




MICRO STRATEGIES INC                    MIDFIRST BANK                              MIDFIRST BANK
1140 PARSIPPANY BLVD                    GEORGE SACCO                               PLAZA TOWER 600 ANTON BLVD
PARSIPPANY NJ 07054                     1875 CENTURY PARK EAST                     STE 1142
                                        STE 1400                                   COSTA MESA CA 92626
                                        LOS ANGELES CA 90067




MIDFIRST BANK                           MILLER BUCKFIRE AND CO LLC                 MODRALL SPERLING
GEORGE SACCO                            787 SEVENTH AVE                            DOUGLAS R VADNAIS
1875 CENTURY PK EAST                    5TH FLOOR                                  PO BOX 2168
STE 1400                                NEW YORK NY 10019                          ALBUQUERQUE NM 87103-2168
LOS ANGELES CA 90067




MOELLER, WILL                           MOHAVE COUNTY TREASURER                    MONTES, SAMUEL J
IMH FINANCIAL CORP                      PO BOX 712                                 IMH FINANCIAL CORP
7001 N SCOTTSDALE RD                    KINGMAN AZ 86402                           7001 N SCOTTSDALE RD
SCOTTSDALE AZ 85253                                                                SCOTTSDALE AZ 85253




MULEY, YASH                             MURANAKA, RYAN                             MW2 INVESTMENTS LLC
9946 E CACTUS TRL                       28819 N 49TH PLACE                         MARICOPA CTY EQUITY INV MGR
SCOTTSDALE AZ 85355                     CAVE CREEK AZ 85331                        20410 N 55TH AVE
                                                                                   GLENDALE AZ 85308




MW2 INVESTMENTS LLC                     MW2 INVESTMENTS LLC                        NATORI, KIM
JEFFREY M PROPER                        BC SVC CO LLC                              IMH FINANCIAL CORP
JEFFREY M PROPER PLLC                   1850 N CENTRAL AVE                         7001 N SCOTTSDALE RD
10645 N TATUM BLVD                      STE 1700                                   SCOTTSDALE AZ 85253
STE 200-652                             PHOENIX AZ 85004
PHOENIX AZ 85028


NELSON, MARY E                          NEOPOST USA INC                            NEUSTAR
2419 ROSLYN                             DEPT 3689                                  BANK OF AMERICA
MESA AZ 85209                           PO BOX 123689                              PO BOX 277833
                                        DALLAS TX 75312-3689                       ATLANTA GA 30384-7833




                                               Page: 8 of 13
                                Case 20-11858-CSS      Doc 1      Filed 07/23/20   Page 38 of 42
NEUSTAR                                   NEWMARK KNIGHT FRANK VALUATION            NW MUTUAL LIFE INSURANCE CO
PATICK KILKELLY                           2398 E CAMELBACK RD STE 950               720 EAST WISCONSIN AVE
SECURITY SVC LLC A NEUSTAR CO             PHOENIX AZ 85016                          MILWAUKEE WI 53202
BANK OF AMERICA PO BOX 277833
ATLANTA GA 30384-7833




OASIS OUTSOURCING                         OCCUPATIONAL SAFETY AND HEALTH            OCM RECYCLE WEST
1600 N DESERT DR                          ADMINISTRATION                            10297 W VANBUREN
#125                                      SAN FRANCISCO FEDERAL BLDG                STE 16
TEMPE AZ 85281                            90 7TH ST STE 2650                        TOLLESON AZ 85353
                                          SAN FRANCISCO CA 94103




OLES, EVELYN                              ON THE MONEY                              OPACS INC
IMH FINANCIAL CORP                        7600 NORTH 15TH ST STE 150                PO BOX 41896
7001 N SCOTTSDALE RD                      PHOENIX AZ 85020                          MESA AZ 85274
SCOTTSDALE AZ 85253




OPACS INC                                 ORACLE AMERICA INC                        PACER SVC CENTER
PO BOX 14635                              PO BOX 44471                              PO BOX 71364
SCOTTSDALE AZ 85267                       SAN FRANCISCO CA 94144-4471               PHILADELPHIA PA 19176-1364




PARSON, CHADWICK S                        PATTERSON COMMERCIAL APPLIANCE REPAIR     PAYCHEX CO
IMH FINANCIAL CORP                        8901 COAN LN                              16404 N BLACK CANYON HWY
7001 N SCOTTSDALE RD                      ORANGEVALE CA 95662                       #140
SCOTTSDALE AZ 85253                                                                 PHOENIX AZ 85053




PENN MUTUAL THE HEBETS CO                 PERSONNEL CONCEPTS                        PETERSON, BRIAN
2575 E CAMELBACK RD                       PO BOX 5750                               12483 CORNELL CT
STE 700                                   CAROL STREAM IL 60197-5750                EDEN PRAIRIE MN 55347
PHOENIX AZ 85016




PETERSON, BRIAN                           PHOENIX NAP                               PHOENIXNAP
12100 SINGLETREE LN STE 116               3402 E UNIVERSITY DR                      2353 W UNIVERSITY DR
EDEN PRAIRIE MN 55344                     PHOENIX AZ 85034                          TEMPE AZ 85281-7223




PHOENIXNAP                                PLI PRACTISING LAW INSTITUTE              POLSINELLI SHUGART
MIKE BERRY                                685 MARKET ST                             ONE E WASHINGTON ST
PO BOX 51514                              SAN FRANCISCO CA 94105                    #1200
LOS ANGELES CA 90051-5814                                                           PHOENIX AZ 85004




POLSINELLI SHUGART                        PRACTISING LAW INSTITUTE                  PRIDEVEL CONSULTING
PO BOX 878681                             PO BOX 26532                              1755 PARK ST
KANSAS CITY MO 64187-8681                 NEW YORK NY 10087-6532                    STE 200
                                                                                    NAPERVILLE IL 60563




PROCOPY OFFICE SOLUTIONS INC              PROCOPY OFFICE SOLUTIONS INC              PROSTAR SVC ARIZONA INC
2845 N OMAHA ST                           MATT SINGER                               PO BOX 113000
MESA AZ 85215                             1801 W OLYMPIC BLVD                       CARROLLTON TX 75011-3000
                                          FILE 2317
                                          PASADENA CA 91199-2317




                                                 Page: 9 of 13
                             Case 20-11858-CSS      Doc 1      Filed 07/23/20      Page 39 of 42
PUHR, ANNETTE M                        QUADIENT FINANCE USA INC                     QUADIENT FORMERLY NEOPOST
IMH FINANCIAL CORP                     PO BOX 6813                                  PO BOX 6813
7001 N SCOTTSDALE RD                   CAROL STREAM IL 60197-6813                   CAROL STREAM IL 60197
SCOTTSDALE AZ 85253




QUERCIAGROSSA DECEASED, KIM S          R STEWART HALSTEAD PC                        RA INVESTMENTS LLC
4215 N 34TH ST                         R STEWART HALSTEAD                           1550 ELCROFT CT
PHOENIX AZ 85018                       7003 W SIERRA                                ROCHESTER MI 48307
                                       PEORIA AZ 85345




RACY, MICHAEL M                        REALTY EXECUTIVES                            RECORP NEW MEXICO ASSOCIATES
IMH FINANCIAL CORP                     23415 N SCOTTSDALE RD                        LIMITED PARTNERSHIP
7001 N SCOTTSDALE RD                   STE G101                                     CAPITOL DOCUMENT SVC INC
SCOTTSDALE AZ 85253                    SCOTTSDALE AZ 85255                          55 OLD SANTA FE TRL
                                                                                    SECOND FLOOR
                                                                                    SANTA FE NM 87501


RECORP PARTNERS INC                    REICKER PFAU PYLE AND MCROY LLP              RELIASTAR LIFE INSURANCE
CAPITAL CORPORATE SVC                  1421 STATE ST                                CUSTOMER SVC
8825 N 23RD AVE                        STE B                                        PO BOX 5011
STE 100                                SANTA BARBARA CA 93101                       MINOT ND 58702
PHOENIX AZ 85021




RELX INC DBA LEXISNEXIS                REPUBLIC SVCS                                REPUBLIC SVCS
PO BOX 733106                          PO BOX 78829                                 18500 N ALLIED WAY
DALLAS TX 75373-3106                   PHOENIX AZ 85062-8829                        STE 100
                                                                                    PHOENIX AZ 85054-3101




RICHARDS LAYTON AND FINGER             RIVERS AND MOOREHEAD PLLC                    ROBERT HALF FINANCE AND ACCOUNTING
ONE RODNEY SQUARE                      398 S MILL AVE                               PO BOX 743295
920 N KING ST                          STE 307                                      LOS ANGELES CA 90074-3295
WILMINGTON DE 19801                    TEMPE AZ 85281-6102




ROOD, DANIEL                           ROSSDRULISCUSENBERY ARCHITECTURE INC         RSM US LLP
IMH FINANCIAL CORP                     18294 SONOMA HWY                             5155 PAYSPHERE CIR
7001 N SCOTTSDALE RD                   SONOMA CA 95476                              CHICAGO IL 60674
SCOTTSDALE AZ 85253




SAFEGUARD                              SANDOVAL COUNTY TREASURER                    SAX AND ROSCOE CONSTRUCTION INC
PO BOX 88043                           PO BOX 27139                                 PO BOX 5150
CHICAGO IL 60680-1043                  ALBUQUERQUE NM 87125-7139                    NAPA CA 94581




SCHEER, LARRY                          SEAGOVILLE INVESTMENTS LLLP                  SECURITAS SECURITY SVC USA INC
1812 E SPRINGVILLE AVE                 CAPITAL CORPORATE SVC                        FILE 57220
PORTERVILLE CA 93257                   8825 N 23RD AVE                              LOS ANGELES CA 90074-7220
                                       STE 100
                                       PHOENIX AZ 85021




SECURITIES AND EXCHANGE COMMISSION     SECURITIES AND EXCHANGE COMMISSION           SECURITIES AND EXCHANGE COMMISSION
NY REG OFFICE BANKRUPTCY DEPT          SEC OF THE TREASURY OFFICE OF GEN COUNSEL    PHIL OFC BANKRUPTCY DEPT
BROOKFIELD PL                          100 F ST NE                                  ONE PENN CTR
200 VESEY ST STE 400                   WASHINGTON DC 20549                          1617 JFK BLVD STE 520
NEW YORK NY 10281-1022                                                              PHILADELPHIA PA 19103




                                             Page: 10 of 13
                              Case 20-11858-CSS        Doc 1       Filed 07/23/20   Page 40 of 42
SECURITIES AND EXCHANGE COMMMISSION       SECURITIES AND EXCHANGE COMMMISSION        SEMPLE, ROBERT
HEADQUARTERS                              LOS ANGELES REGIONAL OFFICE                JEFFREY M PROPER
100 F ST NE                               MICHELE WEIN LAYNE - REGIONAL DIRECTOR     JEFFREY M PROPER PLLC
WASHINGTON, DC 20549                      444 SOUTH FLOWER ST STE 900                10645 N TATUM BLVD
                                          LOS ANGELES CA 90071                       STE 200-652
                                                                                     PHOENIX AZ 85028


SERRANO, RIKY ORLANDO                     SEVILLE PROFESSIONAL CENTER                SEWARD AND KISSEL LLP
IMH FINANCIAL CORP                        1825 S GRANT ST STE 700                    ONE BATTERY PARK PLZ
7001 N SCOTTSDALE RD                      SAN MATEO CA 94402                         NEW YORK NY 10004
SCOTTSDALE AZ 85253




SHARMA SMITH AND GRAY PC                  SHULAK, JERRY                              SMITH FIRESTONE ASSOCIATES INC
1875 CENTURY PK E STE 700                 10305 N 101ST ST                           136 W CANON PERDIDO ST
LOS ANGELES CA 90067-2508                 SCOTTSDALE AZ 85258                        #220
                                                                                     SANTA BARBARA CA 93101




SONOMA VALLEY FIRE AND RESCUE AUTHORITY   SOUTHWEST LENDING LLC                      SOUTHWEST SYSTEM MONITORING INC
630 SECOND ST WEST                        1692 PACE RD NW                            16701 N 90TH ST
SONOMA CA 95476-6901                      ALBUQUERQUE NM 87114                       STE 100-A
                                                                                     SCOTTSDALE AZ 85260




SPANN HOLLOWWA AND ARTLEY                 SPI AZ LLC                                 SQUIRE PATTON BOGGS US LLP
1304 CENTRAL AVE SW                       2415 E CAMELBACK RD                        PO BOX 643051
ALBUQUERQUE NM 87102                      PHOENIX AZ 85016                           CINCINNATI OH 45264




SQUIRE PATTON BOGGS US LLP                SRP                                        SRP
DEANNA ALBERT                             PO BOX 80062                               1500 N. Mill Ave.
1 E WASHINGTON ST                         PRESCOTT AZ 86304-8062                     TEMPE AZ 85281
STE 2700
PHOENIX AZ 85004




SSMI SOUTHWEST SYSTEM MONITORING INC      STAPLES CONTRACT AND COMMERCIAL            STAPLES CONTRACT AND COMMERCIAL
7898 E ACOMA                              PO BOX 105638                              ANTHONY MANILLA
STE 109                                   ATLANTA GA 30348                           777 S SABLE BLVD
SCOTTSDALE AZ 85260                                                                  AURORA CO 80012




STARR INDEMNITY AND LIABILITY CO          STARR SURPLUS LINES INSURANCE CO           STEINBERG, MARTHA
399 PK AVE                                399 PK AVE                                 IMH FINANCIAL CORP
NEW YORK NY 10022                         NEW YORK NY 10022                          7001 N SCOTTSDALE RD
                                                                                     SCOTTSDALE AZ 85253




STEWART TITLE TEXAS                       STOCKHOLDER LLC                            STRIPE N STEAL INC
PO BOX 3387                               CAPITAL CORPORATE SVC                      4308 SANTA ROSA AVE
HOUSTON TX 77253-3387                     8825 N 23RD AVE                            SANTA ROSA CA 95407
                                          STE 100
                                          PHOENIX AZ 85021




THE CAVANAGH LAW FIRM                     THE HARTFORD                               THE LAW OFFICES OF JOSEPH R MANNING
1850 NORTH CENTRAL AVE                    PO BOX 660916                              4667 MACARTHUR BLVD STE 150
STE 2400                                  DALLAS TX 75226-0916                       NEWPORT BEACH CA 92660
PHOENIX AZ 85004




                                                Page: 11 of 13
                               Case 20-11858-CSS           Doc 1      Filed 07/23/20   Page 41 of 42
THE NORTHWESTERN MUTUAL LIFE INSURANCE CO   THE SHELY FIRM PC                           THOMSON REUTERS
720 EAST WISCONSIN AVE                      6501 E GREENWAY PKWY                        WEST PUBLISHING
MILWAUKEE WI 53202                          STE. 103-406 SCOTTSDALE AZ 85254            PO BOX 6292
                                                                                        CAROL STREAM IL 60197-6292




TOTALFUNDS                                  TREELINE VENTURES LLC                       TRUMPET INC
PO BOX 30193                                12100 SINGLETREE LN                         4505 E CHANDLER BLVD
TAMPA FL 33630-3193                         STE 116                                     STE 200
                                            EDEN PRAIRIE MN 55344                       PHOENIX AZ 85048




TULARE COUNTY TAX COLLECTOR                 TWEAK INNOVATIONS LLC                       ULMER BERNE LLP
221 SO MOONEY BLVD                          STEVE PETERSON                              KELLY L JONES
ROOM 104-E                                  6152 N 86TH PL                              SKYLIGHT OFFICE TOWER 1660 WEST 2ND ST
VISAILIA CA 93291-4593                      SCOTTSDALE AZ 85250                         STE 1100
                                                                                        CLEVELAND OH 44113-1448




US BANK                                     US DEPT OF THE TREASURY                     US DEPT OF THE TREASURY
CM-9690                                     INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC
PO BOX 70870                                OGDEN UT 84201-0005                         PO BOX 806532
ST. PAUL MN 55170-9690                                                                  CINCINNATI OH 45280-6532




US EPA REGION 3                             US SPECIALTY INSURANCE CO HCC               VALLE MAKOFF LLP
OFFICE OF REG COUNSEL/BETTINA DUNN          8 FOREST PK DR                              11911 SAN VICENTE BLVD
1650 ARCH ST                                FARMINGTON CT 06032                         STE 324
PHILADELPHIA PA 19103                                                                   LOS ANGELES CA 90049




VERATAD                                     VERIZON                                     VERIZON WIRELESS
500 FRANK W BURR BLVD STE 14                PO BOX 660108                               500 TECHNOLOGY DR
4TH FLOOR CENTER WEST                       DALLAS TX 75266-0108                        STE 550
TEANECK NJ 07666                                                                        WELDON SPRING MO 63304




VERIZON WIRELESS                            VERIZON WIRELESS                            VF WELLNESS LLC
1 VERIZON WAY                               7155 W Detroit Street                       2964 PEACHTREE RD NW
BASKING RIDGE NJ 07920                      CHANDLER AZ 85226                           STE 420
                                                                                        ATLANTA GA 30305




VINCENTBENJAMIN PHOENIX LLC                 VISION SVC PLAN                             VSP VISION CARE
2415 E CAMELBACK RD                         PO BOX 742788                               2111 E HIGHLAND AVE
STE 1000                                    LOS ANGELES CA 90074-2788                   #160
PHOENIX AZ 85016                                                                        PHOENIX AZ 85016




WALSH, JOE                                  WILMOT, CHRISTIE                            WINTECH LLC
IMH FINANCIAL CORP                          144481 N IBSEN DR                           319 EAST WARM SPRINGS RD
7001 N SCOTTSDALE RD                        #1                                          STE 100
SCOTTSDALE AZ 85253                         FOUNTAIN HILLS AZ 85268                     LAS VEGAS NV 89119




WITTMAN, LORI                               WITTMAN, LORI B                             WOLF LAW FIRM PC THE
IMH FINANCIAL CORP                          IMH FINANCIAL CORP                          1360 N CHAPEL BLVD
7001 N SCOTTSDALE RD                        7001 N SCOTTSDALE RD                        SOUTHLAKE TX 76092
SCOTTSDALE AZ 85253                         SCOTTSDALE AZ 85253




                                                   Page: 12 of 13
                       Case 20-11858-CSS     Doc 1      Filed 07/23/20   Page 42 of 42
WOLF, JAY                        WOLFE SOLUTIONS                          WORKIVA
IMH FINANCIAL CORP               9811 COLONY GROVE LN                     2900 UNIVERSITY BLVD
7001 N SCOTTSDALE RD             VILLA PARK CA 92861                      AMES IA 50010
SCOTTSDALE AZ 85253




WORKIVA                          XL SPECIALITY INSURANCE CO               YARDI SYSTEMS INC
MIKE SELLBREG                    70 SEAVIEW AVE                           PO BOX 82572
2900 UNIVERSITY BLVD             STAMFORD CT 06902-6040                   GOLETA CA 93118
AMES IA 50010




                                       Page: 13 of 13
